DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to continuation application filed on March 23, 2021. Claim 1-20 are currently pending and have been examined.

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/252,331, filed January 18, 2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 31, 2021 has been considered and initialed copy of the 1449 is hereby attached.

Claim Interpretation - Functional Language
Claim 16 includes the following limitations that include “manner of operating the device [that] does not differentiate apparatus claim from the prior art” (see MPEP 2114(II)): “said computer configured to identify …; configured …; search …; determine …; receive …; automatically generate …”. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114(II)).

Claim Interpretation – Intended Use
Claim 1 and 16 recite the following limitation: “configuring the electronic database to provide outputs in a form of specific patient criteria and indications, needed to show that the medical procedure is medically necessary, for the patient's approval for the medical procedure claim based on a history of previous medical procedure claim submissions based on treating other patients with similar inputs to the patient and  whether the previous medical procedure claim submissions were authorized by third-party payor”. The limitation “to provide outputs …” is a statement of purpose for the step of “configuring the electronic database”. As such, the limitation “to provide outputs …” refers to a future action and an intended use of the functional language “configuring …”, and therefore does not carry patentable weight. See MPEP 2103 (I)(C).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1-15 are directed to a process, claims 16-20 are directed to a machine.

Claims 1 and 16 are directed to the abstract idea of patient information analysis which is grouped under mental processes. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1 and 16 recite " receiving, with … operated by a user, patient data …”, “identifying inputs from the patient data, …”, “configuring … to provide outputs in a form of specific patient criteria and indications, needed to show that the medical procedure is medically necessary, for the patient's approval for the medical procedure claim based on: a history of previous medical procedure claim submissions based on treating other patients with similar inputs to the patient and whether the previous medical procedure claim submissions were authorized by third-party payor”, “searching, by … and via …, … with the inputs, for the outputs that include the specific patient criteria and indications to facilitate a finding of an authorization for the medical procedure claim wherein the outputs are provided as a document setting forth the extracted patient data that meets the specific patient criteria needed for authorization”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as computer, software-based search engine, memory, electronic database represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular technological environment or field of use (see MPEP 2106.5 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of patient data analysis. As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of patient data analysis using computer technology (e.g.: processor, see PGPUB ¶ 24-25). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)).

Hence claims 1 and 16 are not patent eligible.

As per dependent claims 2-15 and 17-20, these claims further define the abstract idea noted in claims 1 and 16. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 2-15 and 17-20 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Lack of Algorithm
The claim 1 recites the following limitations “identifying inputs …”, “configuring the electronic database …”, “receiving the outputs …”, “automatically generating a report …”. Claim 4 recites “identifying one or more of pertinent clinical support data …”. Claim 5 recites “receiving the one or more of the pertinent clinical support data …”. Claims 7, 8, and 9 recite “generating the report …”. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” (see MPEP 2161.01). In other words, Applicant’s specification fails to disclose how inputs are identified, the electronic database is configured, the outputs are received, a report is automatically generated, pertinent clinical support data is identified, the pertinent clinical data is received, and the report is generated (i.e. what hardware structure/entity performs the actions).The specification does not provide support for what entity performs the actions. ¶ 24 of the PGPUB states “The network system includes a server or other like computing device” without stating what entity performs the actions of the above identified method claims. Therefore, one of ordinary skill would not know how Applicant intended the functions of identifying, configuring, receiving, generating are performed.

The claims 1, 7, 8, 9 and 16 recite the following limitations “automatically generating the report …”. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” (see MPEP 2161.01). In other words, Applicant’s specification fails to disclose how the report generating is automated. The specification is silent on automation of the report generating. Therefore, one of ordinary skill would not know how Applicant intended the functions of automating is performed.

The claims 1 and 16 recite the following limitations “configuring the electronic database …”. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” (see MPEP 2161.01). In other words, Applicant’s specification fails to disclose how the database is configured. The specification is silent on configuring the database. Therefore, one of ordinary skill would not know how Applicant intended the functions of configuring is performed.

Claims 2-15 and 17-20 are also rejected 35 USC 112(a) for being dependent on the rejected independent claims 1 and 16.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8-9 and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Relative Term
Claims 4-5, 8 and 18-19 recite "one or more pertinent clinical support data”. Claims 6, 9, and 20 recite “one or more additional pertinent clinical support data”. The term "pertinent" is a relative term which renders the claim indefinite.  The term "pertinent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the term "pertinent” will be interpreted to be not further limiting.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over US 20030069760 A1 (Gelber) in view of US 20020082863 A1 (Kleinke).

As per claims 1 and 16, Gerber teaches,
receiving, with the computing device operated by a user, patient data wherein the patient data comprises one or more of the third-party payor, a policy or plan, and the medical procedure (FIG 2, item 52, ¶ 55 “the patient data is input either manually with an interactive computer system”, ¶ 56 “The patient data includes information such as the insured covering the patient, policy and plan codes and other patient information”); 
identifying inputs from the patient data, wherein the inputs are selected from, demographic information, indications, the third-party payor, the policy, and the medical procedure (¶ 56, claim 16 “identifying patient demographics and benefits plan coverage”); 
configuring the electronic database to provide outputs in a form of specific patient criteria and indications, needed to show that the medical procedure is medically necessary, for the patient's approval for the medical procedure claim (FIG. 1, item 12, 14, ¶ 51 “a claim is prepared as illustrated in step 12, wherein the patient data is manually entered or possibly retrieved from an existing office record or file …”) based on: 
a history of previous medical procedure claim submissions based on treating other patients with similar inputs to the patient (¶ 56, claim 6 “analyzing historical PIC-generated EOBs for other patients”) and 
whether the previous medical procedure claim submissions were authorized by third-party payor (¶ 51 “authorizations”); 
searching, by the computing device and via the software-based search engine, the electronic database with the inputs, for the outputs that include the specific patient criteria and indications to facilitate a finding of an authorization for the medical procedure claim wherein the outputs are provided as a document setting forth the extracted patient data that meets the specific patient criteria needed for authorization (FIG. 5b, item 282, ¶ 112 “determine if ICD9s requiring authorization exist”); 
determining, by the computer device, which one or more of the outputs do not meet the specific patient criteria (¶ 112 “Upon determination that an authorization is required and the authorization box is blank, an "ICD9 requires authorization and authorization box is blank" message is issued at step 284 and transmission of the claim is suspended”); 
automatically generating a report that discloses the outputs specific to the third-party payor of the patient which describe how the patient meets a third-party payor's approval criteria (FIG 8, item 484, 490, ¶ 146 “The output of the correct coding initiative edits and rules application generates a report 490 showing the original CPT codes input and the associated found CPT codes that may be part of a common treatment plan”) and discloses the outputs that do not meet the specific patient criteria (¶ 149 “The group is then processed in step 520 in the correct coding initiative rules and a report of the codes and exclusions are generated for human review”).

Gelber does not explicitly teach, however, Kleinke teaches,
receiving the outputs specific to the third-party payor of the patient which describe how the patient meets a third-party payor's approval criteria and that facilitate the authorization for the medical procedure claim (¶ 103 “indicates that insurance coverage has been verified by a reimbursement consultant, and a button 1252, which if selected, indicates approval to ship an ordered treatment to an insured patient”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine insurance coverage compliance for authorization of Kleinke in Gelber since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of claim authorization based on insurance and because insurance compliance verification improves successful claim authorization.

Gerber also teaches,
a computer having a software-based search engine and a memory storing: a patient's data (¶ 18 “a rules-based system (RBS)”, ¶ 55 “an interactive computer system”), wherein the patient data comprises one or more of the third-party payor, a policy or plan, and the medical procedure (¶ 56 “The patient data includes information such as the insured covering the patient, policy and plan codes and other patient information”),


As per claims 2 and 17, combination of Gerber and Kleinke teach all the limitations of claims 1 and 16. Gerber also teaches,
wherein the medical procedure involves one or more of medical testing, medical services, medical exams, diagnostic testing, medications, surgical procedures, implants, transplants, psychological exams, psychological studies, pharmaceuticals, rehabilitation/therapies, and prosthetics (¶ 62 “surgical procedures”).

As per claim 3, combination of Gerber and Kleinke teach all the limitations of claim 1. Gerber also teaches,
wherein the inputs further include one or more of: a type of examination, an exam description, diagnostic results, exam results, patient symptoms, prior surgical and non-surgical treatment, a type of implant, a type of therapy or biologics, implant site health, patient health, patient demographics, and patient rehabilitation involvement (¶ 77 “rehabilitation facilities”).

As per claims 4 and 18, combination of Gerber and Kleinke teach all the limitations of claims 1 and 16. Gerber also teaches,
identifying one or more of pertinent clinical support data, medical literature, and expert opinions to address the one or more of the outputs that do not meet the specific patient criteria and still providing medical justification for the medical procedure (¶ 95 “Medical benefits encompass … second surgical opinion”).

As per claims 5 and 19, combination of Gerber and Kleinke teach all the limitations of claims 1 and 4 and 16 and 18.
Gerber does not explicitly teach, however, Kleinke teaches,
receiving the one or more of the pertinent clinical support data, the medical literature, and the expert opinions that address the outputs that do not meet the specific patient criteria (¶ 84 “section 740 can include a first indicia indicating a general diagnosis and a group of second indicia related to the first indicia”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine insurance coverage compliance for authorization of Kleinke in Gelber since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of claim authorization based on insurance and because insurance compliance verification improves successful claim authorization.

As per claims 6 and 20, combination of Gerber and Kleinke teach all the limitations of claims 1, 4, 5 and 16, 18, and 19.
Gerber does not explicitly teach, however, Kleinke teaches,
providing, by the computer device, one or more of additional pertinent clinical support data, additional medical literature, and additional expert opinions that provide medical justification for the medical procedure when the insurance company has previously determined the medical procedure is not medically necessary (¶ 47 “submit the additional documentation for … appeal the denial”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine insurance coverage compliance for authorization of Kleinke in Gelber since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of claim authorization based on insurance and because insurance compliance verification improves successful claim authorization.

As per claim 7, combination of Gerber and Kleinke teach all the limitations of claims 1, 4, 5, 6. Gerber also teaches,
wherein automatically generating the report includes 
generating the report in the form of a document describing medical necessity based on the outputs and including a request for the authorization of the medical procedure claim (FIG. 6b-6c, item 352, ¶ 126 “review medical necessity of diagnosis and procedure” message).

As per claim 8, combination of Gerber and Kleinke teach all the limitations of claims 1, 4, 5, 6, 7. Gerber also teaches,
wherein automatically generating the report includes 
generating the report disclosing the one or more of the pertinent clinical support data, the medical literature, and the expert opinions addressing the outputs that do not meet the specific patient criteria (¶ 121 “CPT requiring a report”, ¶ 126 “review medical necessity”).

As per claim 9, combination of Gerber and Kleinke teach all the limitations of claims 1, 4, 5, 6, 7, 8. Gerber also teaches,
wherein automatically generating the report includes 
generating the report disclosing the one or more of the additional pertinent clinical support data, the additional medical literature, and the additional expert opinions that provide medical justification for the medical procedure (¶ 146 “The services or procedures that correlate to given ICD9s can be grouped together so that various descriptions or characterizations of the service or procedure or diagnosis result in the proper CPT and ICD9 codes being chosen”).

As per claim 10, combination of Gerber and Kleinke teach all the limitations of claims 1, 4, 5, 6, 7, 8, 9. Gerber also teaches,
wherein the report is in the form of a document describing medical necessity and further comprising submitting the report to the third-party payor (¶ 146 “The output of the correct coding initiative edits and rules application generates a report 490 showing the original CPT codes input and the associated found CPT codes that may be part of a common treatment plan” ¶ 126 “review of the medical necessity”).

As per claim 11, combination of Gerber and Kleinke teach all the limitations of claim 1. Gerber also teaches,
wherein the patient data is compiled from one or more of relevant insurance information, physician referrals, patient history, physician reports, medical imaging, electronic records, and clinical information (¶ 142 “identifies all ICD9s that apply to each of the CPT codes selected from the data input”).

As per claim 12, combination of Gerber and Kleinke teach all the limitations of claim 1. Gerber also teaches,
wherein the electronic database further includes payor policy coverage information, medical literature and clinical support data (¶ 150 “the specific coverage of the plan under consideration is entered to create a preliminary EOB”).

As per claim 13, combination of Gerber and Kleinke teach all the limitations of claim 1. Gerber also teaches,
wherein configuring the electronic database includes screening all specific indications and contraindications for each medical procedure for the specific patient criteria needed to be considered medically necessary (¶ 110 “If the required secondary ICD9 is not present on the claim, the system issues at step 272 a message that the "ICD9 requires an additional supporting ICD9””).

As per claim 14, combination of Gerber and Kleinke teach all the limitations of claim 1. 
Gerber does not explicitly teach, however, Kleinke teaches,
wherein facilitating the authorization for the medical procedure claim includes supporting an appeals process after a denial is received from the third-party payor(¶ 47 “submit the additional documentation for … appeal the denial”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine insurance coverage compliance for authorization of Kleinke in Gelber since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of claim authorization based on insurance and because insurance compliance verification improves successful claim authorization.

As per claim 15, combination of Gerber and Kleinke teach all the limitations of claim 1. 
Gerber does not explicitly teach, however, Kleinke teaches,
wherein the outputs specify a specific procedure for submitting one or more of the medical procedure claim, an appeal, and the authorization for the medical procedure claim (¶ 49 “a health care provider, their office staff, a patient, a manufacturer and/or supplier of a particular treatment, or even a payer has immediate and universal access to tools for quickly and easily submitting information … to appeal”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine insurance coverage compliance for authorization of Kleinke in Gelber since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of claim authorization based on insurance and because insurance compliance verification improves successful claim authorization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROCK E TURK/Examiner, Art Unit 3692         
                                                                                                                                                                                               /EDWARD J BAIRD/Primary Examiner, Art Unit 3692